El Juez Asociado Sb. Wole,
emitió la opinión del tribunal.
*645La Corte de Distrito de Pon.ce declaró con lugar las ex-cepciones previas formuladas a la demanda enmendada y como era la tercera presentada en el caso, dictó sentencia contra los demandantes con imposición de costas. La apela-ción envuelve únicamente la cuestión de la suficiencia de la demanda. Esta, omitiéndose lo que no es esencial, es como sigue:
"Los demandantes, -por representación de su abogado, y previo permiso de esta honorable corte, enmiendan una vez más la demanda de este caso, y alegan:
"Primero: Que Críspula Anglada y Aponte falleció áb intestado allá por el año 1872, cuando se hallaba legalmente casada con Juan José Calvet y Rodríguez, dejando cinco hijos que hubo en su matri-monio con éste, nombrados Eduardo Nemesio, Críspula Catalina, Ra-món María, Juan José y María Monserrate Calvet y Anglada, que fueron posteriormente declarados únicos y universales herederos ab intestado de ella, siendo los cuatro últimos los demandantes en el pre-sente caso.
‘ ‘ Segundo: Que, poco antes de su fallecimiento, allá por el día 26 de julio de 1872, la citada Críspula Anglada y Aponte compró a José Dolores "Valencia una finca rústica (que se describe). Y, aun-que la compradora señora Anglada y Aponte hallábase a la sazón casada con el citado Juan José Calvet y Rodríguez, padre légítimo de los demandantes, dicha finca, siempre fué un bien privativo de ella, por haberla adquirido la compradora con dinero exclusivamente, suyo y que procedía de la venta de ciertos terrenos heredados por la misma.
“Tercero: Que, al fallecimiento de la citada Críspula Anglada y Aponte, dicha finca pasó a ser propiedad de sus mecionados hijos herederos. * * #
“Cuarto: Que el día 13 de julio de 1874, o sea unos dos años después del fallecimiento de la señora Anglada y Aponte, su viudo Juan José Calvet y Rodríguez, sin haber obtenido previamente la necesaria autorización judicial y haciendo constar falsamente que él era dueño de la misma, vendió la finca descrita a Bernardo de León y Soto, por escritura pública otorgada en Ponce, P. R., ante el escri-bano Carlos G-avarín, siendo entonces dueños de dicha finca los men-cionados hijos legítimos del vendedor, nombrados Eduardo Nemesio, Críspula Catalina, Ramón María, Juan José y María Monserrate *646Calvet y Anglada que todavía eran menores de edad. El citado Ber-nabé de León y Soto inscribió a su nombre en el Registro de la Pro-piedad de Ponce, etc. * * *
“Quinto-, Que, por escritura otorgada en Ponce, P. R., el 3 de enero de 1882, ante el Notario Feo. Parra, el citado Bernabé de León y Soto adjudicó la ameritada finca, en pago de deuda, a favor de Francisco Martín Lorenzo, y éste la inscribió a su nombre en el citado Registro de la Propiedad, al folio 95 del tomo 4 de Juana Díaz, inscripción 3a. (Se bace entonces mención de la venta de la finca a otras personas y a su inscripción.)
“Noveno: Que en la venta de dicha finca, por Juan José Calvet y Rodríguez a favor de Bernabé de León y Soto, se expresó que la misma colindaba al norte con terrenos de don Simón Pierluisi^y al este con el río Collores, y así continuó describiéndose en la sucesivas enajenaciones.
“Décimo: Que allá, por el mes de noviembre del año 1895, el nombrado Eduardo Nemesio Calvet y Anglada, actuando por sí y por sus legítimos hermanos y coherederos aquí demandantes, y con el propósito de posesionarse de la finca en cuestión, inscribió en el Registro de la Propiedad de Ponce, P. R., la escritura pública por medio de la cual la finada Críspula Anglada y Aponte había com-prado dicha finca a José Dolores Valencia. Y que allá por el mes de enero del año 1898 (mil ochocientos noventa y ocho), el citado Eduardo Nemesio Calvet y Anglada, actuando por sí y por sus legí-timos hermanos y coherederos aquí demandantes, tomó posesión material de la finca a que se viene haciendo referencia, en cuya posesión permaneció por espacio de diez y siete meses durante los cuales reco-lectó para sí y para los demandantes todos los frutos pendientes en dicha finca, y ejecutó en ella toda clase de actos de dominio, hasta que el citado Ruperto Martín Vázquez la recuperó judicialmente. .
“Undécimo: Que los demandantes no han vendido la finca des-crita en esta demanda, ni parte de la misma, a Bernabé de León y Soto, ni a Francisco Martín y Lorenzo, ni a Gonzalo Carmona y Chinchilla, ni a Ruperto Martín y Vázquez, ni a ningún eausahabiente de éstos, ni a la demandada Encarnación Martín y Vázquez, ni a nin-guna otra persona.
“Duodécimo: Que habiendo fallecido el citado Eduardo Nemesio Calvet y Anglada, sus legítimos hermanos aquí demandantes here-daron la parte que a él correspondía en la finca de que se viene tra-tando; que estos demandantes son las únicas personas con derecho *647al dominio, posesión y disfrute de dicha finca, y que estando en posesión de la misma la demandada Encarnación Martín y Vázquez ésta se niega a entregarla a los demandantes a pesar de que ellos se la han reclamado amistosamente.” (Se describen los frutos y pro-ductos y termina con las súplicas correspondientes.)
De dicha demanda consta que los actuales dueños adqui-rieron de personas que aparecían ser las dueñas de la finca de acuerdo con el artículo 33 de la Ley Hipotecaria. No im-portaba que el padre de los alegados verdaderos dueños hu-biera vendido la finca sin derecho a ello. El comprador de buena fe está protegido, y los herederos tenían una acción contra su padre.
Asimismo cada uno de los sucesivos dueños excepto el inmediato comprador del padre adquirió un justo título y los demandados pueden utilizar su título de dominio para alegar la prescripción ordinaria.
La prescripción extraordinaria corrió en este caso. Sos-tienen los apelantes que esta alegación de prescripción ha sido indebidamente alegada puesto que los derechos fueron adquiridos de acuerdo con el anterior Código Civil. Pero como el término completo de treinta años no vencía sino des-pués que el Código de 1902 empezó a regir, es ese código el aplicable. Ni favorece tampoco a los apelantes el hecho de que uno de los demandantes entrara en la finca y percibiera los frutos por diez y siete meses. Fué una posesión ilegal adquirida nuevamente por Martín, el poseedor legal y no consta que los demandantes poseyeran en concepto de due-ños. El artículo 468 del Código Civil es aplicable. Dicho artículo es como sigue:
“El que recupera conforme a derecho, la posesión indebidamente perdida, se entiende para todos los efectos que puedan redundar en su beneficio, que la ha disfrutado sin interrupción.”
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

*648Jueces concurrentes: Sres. Presidente Hernandez y Aso-ciados del Toro, Aldrey y Hutchison.